 


109 HCON 302 IH: Supporting the national motto of the United States.
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 302 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mrs. Jo Ann Davis of Virginia submitted the following concurrent resolution; which was referred to the Committee on the Judiciary 
 
CONCURRENT RESOLUTION 
Supporting the national motto of the United States. 
 
Whereas the national motto of the United States is In God we trust; 
Whereas the national motto was adopted in 1956 and is codified in the laws of the United States at section 302 of title 36, United States Code; 
Whereas the national motto reflects the traditional sentiment that we are a people whose institutions presuppose a Supreme Being; 
Whereas the sentiment In God we trust is deeply interwoven into the fabric of our civil polity; 
Whereas the content of the motto is as old as the Republic itself and has always been as integral a part of the first amendment to the Constitution as the very words of that charter of religious liberty; 
Whereas the Founding Fathers believed devotedly that there was a God and that the unalienable rights of man were rooted in Him, a belief clearly evidenced in their writings, from the Mayflower Compact to the Constitution itself; 
Whereas our national life reflects a religious people who earnestly pray that the Supreme Lawgiver guide them in every measure which may be worthy of His blessing; 
Whereas the national motto serves the secular purpose of expressing confidence in the future and encouraging the recognition of what is worthy of appreciation in society; 
Whereas the national motto appears on all coins and currency issued by the United States Government; and 
Whereas the words In God We Trust appear over the entrance to the Chamber of the Senate and are prominently engraved in the wall above the Speaker’s dais in the Chamber of the House of Representatives: Now, therefore, be it 
 
That the House of Representatives— 
(1)finds repugnant all misinterpretations and misapplications of the Constitution that disregard those references to God that are well within the American tradition and outside constitutional proscription; 
(2)finds that acknowledgment of our need for the superintending care of the Supreme Being does not intrude upon the freedom of conscience; 
(3)rejects the notion that the laws and Constitution of this Nation require the exclusion of God from matters of Government and public life; 
(4)supports the public display of the national motto in all public buildings, public schools, and other Government institutions established or maintained at taxpayer expense; 
(5)supports the inscription of the national motto on United States currency; and 
(6)affirms its support for the national motto. 
 
